Case 4:21-cv-02033 Document1 Filed on 06/21/21 in TXSD Page 1 of 8

IN THE UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION

Antonio Young (I, Me)

Plantiff

City of College Station

College Station Police Department
Officer Tim Grandy

Officer Michael Pohl

Officer John Doe

Defendant

§
§
§
§
§
§
§
§ CIVIL ACTION NO.
§
§
§
§

§
§

§ JURY REQUESTED
Case 4:21-cv-02033 Document1 Filed on 06/21/21 in TXSD Page 2 of 8

PLAINTIFFS’ PRO Se ORIGINAL Complaint

URISDICTIO

1, This Court has jurisdiction of this lawsuit under 28 U.S.C. §1331, which provides
district courts with federal question jurisdiction over civil cases involving the United States

Constitution, federal laws or treaties to which the United States

VENUE

2. Venue is proper in this Court under 28 U.S.C. §1391(b), as the events occurred in

Brazos county as well as College Station PD and the city of College Station being located there

within the district.
PARTIES
3. Antonio Young filing Pro Se is the Plaintiff residing in Nacogdoches in Nacogdoches

County, Texas.

4. City of College Station is location of violations in Brazos County

5. College Station Police Department is employer of violating officers
6. Officer Tim Grandy, Officer John Doe and Michael Pohl are arresting officers of College

Statin Police Department in Brazos County, Texas.
Case 4:21-cv-02033 Document1 Filed on 06/21/21 in TXSD Page 3 of 8

7. Iwill amend the name of John Doe when his name is discovered

CAUS CTION UNDER 42 US. 983 &1985

8. 42 U.S.C. § 1983 provides that:
Every person, who under color of any statute, ordinance, regulation, custom or usage
of any state or territory or the District of Columbia subjects or causes to be subjected
any citizen of the United States or other person within the jurisdiction thereof to the
deprivation of any rights, privileges or immunities secured by the constitution and law
shall be liable to the party injured in an action at law, suit in equity, or other
appropriate proceeding for redress

CLAIMS

9. Officers Grandy and Officer Pohl, while acting under color of law, knowingly
prevented me from receiving medical attention during a medical emergency by
illegally giving me a criminal trespass warning and escorting me from a property that I
had legal right to be at by the terms of 42 USC 1395dd, which requires Medicare
hospitals to examine and stabilize patients both mentally and physically. which officers
could tell had not been met

10. Officers Grandy, Officer Poh! and Officer Doe would later conspire violate my 4%
Amendment rights by arresting as an ambulance brought me back from the edge of the

property where they left me in poor condition. When I got to where I could no longer
Case 4:21-cv-02033 Document1 Filed on 06/21/21 in TXSD Page 4 of 8

stand, lean and began hyperventilating I was forced to call 911 for the 3" time that day
for help.

11. Officer Grandy would continue to violate my 8 Amendment rights by taking me to jail
instead of allowing me to get the medical assistance at Baylor Scott and White or

another hospital.

FACTS

12.0n June 22, 2019 at about 8:15am, I, the Plaintiff, Antonio Young, a large black man, was
taken to the Baylor Scott and White Medical Center in College Station, TX at 700 Scott
and White Dr. via ambulance for what I would much later find out was a severe and

dangerous reaction to a new prescription drug, Xanax, I had begun taking on June 19%,

13.At 9:34am, I would call 911 again from the outside as I had been just escorted out
untreated for trying to get help with my worsening symptoms.
14. Because I knew that I knew that I hadn’t been violent or done anything wrong and [I still

needed medical attention, I called 911 attend to hopefully assist me in getting help.

15. Defendants Grandy and Pohl would arrive at about 9:48am as I was on the phone with
the dispatcher and I thought at the time they were either in the area or answering my
call.

16. For 30 minutes I struggled through memory loss and other cognitive issues to convince
Officers Grandy and Pohl of my condition and telling them that I haven’t received

medical attention.
Case 4:21-cv-02033 Document1 Filed on 06/21/21 in TXSD Page 5 of 8

17.The officers at one point even commented that I] wouldn’t remember anything as I
struggled to use my phone to record things so that I could remember them when/if I
survived whatever was wrong.

18.At one point I even tried to get Officer Grandy to read my notes where I had been
struggling to write and diagnose myself before getting to the ER.

19.The two defendants lack of willingness to help continued to worsen my symptomatic
agitation.

20.1 asked them if we could go and talk to the doctors even as they were unlawfully giving
me the criminal trespass warning in front of Scott and White, an act that even my
medical records from that say ] had permission to do.

21.1 asked the officers to escort me to the edge of the property as I didn’t want to injure
myself more and along the way asked them to call my roommate in hopes that he could
assist me in getting them to help me to which they agreed.

22.However, when we reached the edge of the property, they were only interested in
informing me about the warning that I didn’t want to hear about earlier due to the
agitation caused by my symptoms and then leaving.

23. The officers left me at the edge of the property even as | was trying to tell them I wasn’t
going to be able to abide by the warning because J still needed help and had doctors at
this hospital.

24. A short time later at 10:21am I called 911 for the 34 time as my symptoms were
worsening and I got dizzy, my legs struggled could no longer support my weight, I my
arms could no longer hold me propped up and | began hyperventilating as the

ambulance pulled up.
Case 4:21-cv-02033 Document1 Filed on 06/21/21 in TXSD Page 6 of 8

25. After a short time the College Station Fire Department EMTs were able to finally help me
get the hyperventilating under control and I slowly gained enough strength to stand and
get myself on the gurney.

26.Even as was being loaded into the ambulance the defendants were showing malicious
disregard for my safety as they were continually threatening to arrest me if the
ambulance took me back to Scott and White, the hospital we were feet away from.

27.The EMTs had confirmed that I was dehydrated but even at that time I knew that there
was something else very wrong and feared for my life so I asked the ambulance to take
me back up the driveway to Baylor Scott and White.

28.When the ambulance backed up to the hospital and unbuckled me from the gurney. I had
enough strength to walk but couldn’t get down so | asked for assistance. Officer John
Doe, Officer Grandy and Officer Pohl arrested me the moment my foot touched the
ground showing complete disregard for my condition.

29.1 was loaded into Officer Grandy’s car and he took me to the Brazos County Detention
Center where I would spend more than 24 hours with no medical treatment as I fought
for my life through worsening symptoms.

30.1 had even asked Officer Grandy several times when I could get medical attention as we
were driving off and I was being handed off to a sheriff.

31. Officer Grandy again asked if I was on weed insisting that it “didn’t matter” as I asked
them why I had a bandage on my finger from the EMTs checking for dehydration only
about 20 minutes earlier.

32.Thanks to the actions of the Defendants and the more than 24 hours that I would remain

in custody with no medical treatment, | worsened a lower back injury due to my
Case 4:21-cv-02033 Document1 Filed on 06/21/21 in TXSD Page 7 of 8

diminished mental state from the symptoms as well as am still currently being treated
for PTSD from nearly losing my life to the many symptoms which I suffered while in
custody including struggling to breathe to the point of nearly passing out.

33.In addition to compensatory, economic, consequential and special damages, Plaintiff is
entitled to punitive damages Defendant under 42 U.S.C. § 1983, in that the actions of
Defendant were malicious, willful or done with a reckless or wanton disregard of the
constitutional rights of Plaintiff.

AGES /RELIEF

34.As a direct and proximate result of the acts and omissions outlined above, I have been
severely damaged. Defendants’ conduct caused physical pain, as well as emotional
distress and mental anguish and trauma.

35.1 seek compensatory damages in an amount deemed sufficient by the trier of fact to
compensate them for their damages, which include physical pain, mental anguish, pain,
and suffering.

36.1 also seeks exemplary damages against Defendant.

37.For the all of the above damages, I-am seeking $3,000,000

38.1] also seek Attorney’s fees should one be hired and court fees in addition to the above.
39.And Finally, I request Injunction for Defendant, College Station PD, to require and
enforce trainings on Mental Health, 42 USC 1395dd aka EMTALA, racial and behavioral

profiling especially in medical situations
Case 4:21-cv-02033 Document1 Filed on 06/21/21 in TXSD Page 8 of 8

JURY DEMAND

40. Plaintiff respectfully request a trial by jury.

PRAYER

For these reasons, Plaintiffs seek judgment against Defendant for;

a. compensatory and actual damages in an amount deemed sufficient by the trier of fact;

b. exemplary damages;

C. attorney’s fees under 42 U.S.C. §1983 and §1988;

d. costs of court;
e. interest allowed by law for prejudgment and/or post-judgment interest.
f. Injunction for Defendant, College Station PD, to require and enforce trainings on

Mental Health, 42 USC 1395dd aka EMTALA, racial and behavioral profiling

Respectfully submitted,
Antonio Young
323 E. Seale St
Nacogdoches, TX 75964

979-571-9955
